Exhibit 10.27.4


EXECUTION VERSION







--------------------------------------------------------------------------------





DITECH PLS ADVANCE TRUST II,
as Issuer
and
WELLS FARGO BANK, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary
and
DITECH FINANCIAL LLC,
as Administrator and as Servicer
and
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent
__________


SERIES 2018-VF1
INDENTURE SUPPLEMENT
Dated as of February 9, 2018, and effective as of February 12, 2018
to
INDENTURE
Dated as of February 9, 2018, and effective as of February 12, 2018
__________
ADVANCE RECEIVABLES BACKED NOTES,
SERIES 2018-VF1













--------------------------------------------------------------------------------



LEGAL02/37757158v6

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
PAGE
 
SECTION 1.
CREATION OF SERIES 2018-VF1 NOTES...........................................
1


SECTION 2.
DEFINED
TERMS.....................................................................................
2


SECTION 3.
FORMS OF SERIES 2018-VF1 NOTES..................................................
15


SECTION 4.
COLLATERAL VALUE EXCLUSIONS..................................................
15


SECTION 5.
ADMINISTRATIVE AGENT DISCRETION.........................................
16


SECTION 6.
SERIES RESERVE
ACCOUNT...............................................................
17


SECTION 7.
PAYMENTS; NOTE BALANCE INCREASES; EARLY
 
 
MATURITY; ADDITIONAL FUNDING CONDITIONS......................
17


SECTION 8.
DETERMINATION OF NOTE INTEREST RATE...............................
18


SECTION 9.
INCREASED
COSTS................................................................................
19


SECTION 10.
SERIES
REPORTS....................................................................................
20


SECTION 11.
CONDITIONS PRECEDENT SATISFIED.............................................
21


SECTION 12.
REPRESENTATIONS AND WARRANTIES; COVENANTS..............
21


SECTION 13.
AMENDMENTS........................................................................................
23


SECTION 14.
COUNTERPARTS.....................................................................................
23


SECTION 15.
ENTIRE
AGREEMENT............................................................................
23


SECTION 16.
LIMITED
RECOURSE.............................................................................
24


SECTION 17.
OWNER TRUSTEE LIMITATION OF LIABILITY.............................
24


SECTION 18.
REDUCTION OF MAXIMUM COMBINED PURCHASE PRICE.....
25


SECTION 19.
ASSIGNMENT............................................................................................
25


SECTION 20.
NOTICES....................................................................................................
25


SECTION 21.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS
 
 
INDENTURE
SUPPLEMENT..................................................................
25





-i-



--------------------------------------------------------------------------------





SECTION 22.
U.S. CREDIT RISK
RETENTION..........................................................
26


SECTION 23.
NO
PETITION...........................................................................................
26


SECTION 24.
CHOICE OF
LAW.....................................................................................
26





Schedules
Schedule 1 – Wiring Instructions












-ii-



--------------------------------------------------------------------------------






THIS SERIES 2018-VF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of February 9, 2018, and effective as of February 12, 2018 (the “Effective
Date”), is made by and among DITECH PLS ADVANCE TRUST II, a statutory trust
organized under the laws of the State of Delaware (the “Issuer”), WELLS FARGO
BANK, N.A., a New York banking corporation, as trustee (the “Indenture
Trustee”), as calculation agent (the “Calculation Agent”), as paying agent (the
“Paying Agent”) and as securities intermediary (the “Securities Intermediary”),
DITECH FINANCIAL LLC (formerly known as Green Tree Servicing LLC), a Delaware
limited liability company (“Ditech”), as Administrator on behalf of the Issuer
(the “Administrator”) and as Servicer (the “Servicer”) under the Designated
Servicing Agreements and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, a
limited liability company organized in the State of Delaware (“Credit Suisse”),
as Administrative Agent (as defined below). This Indenture Supplement relates to
and is executed pursuant to that certain Indenture (as amended, supplemented,
restated or otherwise modified from time to time, the “Base Indenture”)
supplemented hereby, dated as of the date hereof, among the Issuer, the
Servicer, the Administrator, the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary and Credit Suisse, as Administrative
Agent, all the provisions of which are incorporated herein as modified hereby
and shall be a part of this Indenture Supplement as if set forth herein in full
(the Base Indenture as so supplemented by this Indenture Supplement being
referred to as the “Indenture”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.
PRELIMINARY STATEMENT
The Issuer has duly authorized the issuance of a Series of Notes, the Series
2018-VF1 Notes (as defined below). The parties are entering this Indenture
Supplement to document the terms of the Series 2018-VF1 Notes that are being
issued pursuant to the Base Indenture, which provide for the issuance of Notes
in multiple series from time to time.
The Base Indenture and this Indenture Supplement shall become effective upon the
Effective Date and shall not be effective for any period prior to the Effective
Date solely as to Series 2018-VF1 Notes and shall not apply to any other Series
issued under the Base Indenture.
In the event that any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Base Indenture, the
terms and provisions of this Indenture Supplement shall govern to the extent of
such conflict.

Section 1.Creation of Series 2018-VF1 Notes.
Effective as of the Issuance Date, the Series 2018-VF1 Notes, are being issued
pursuant to the Base Indenture and this Indenture Supplement, known as “Ditech
PLS Advance Trust II 2018-VF1 Advance Receivables Backed Notes, Series 2018-VF1
Notes.” The Series 2018-VF1 Notes are issued in five (5) Classes of Variable
Funding Notes: Class CS-A-VF1 (the “Credit Suisse Notes”), Class B-A-VF1, Class
B-B-VF1, Class B-C-VF1, and Class B-D-VF1 (collectively, the “Barclays Notes”,
and together with the Credit Suisse Notes, the “Series 2018-VF1 Variable Funding
Notes” or the “Series 2018-VF1 Notes”). The Series 2018-VF1 Notes are not
subordinated to any other Series of Notes. The Series 2018-VF1 Notes are being
issued with the Initial Note Balances, Maximum VFN Principal Balances, Stated
Maturity Date, Revolving Period, Note Interest Rates, Expected Repayment Date
and other terms as specified in this Indenture Supplement. The Series 2018-VF1
Notes shall be secured by the Trust Estate Granted to the Indenture Trustee
pursuant to the Base Indenture. The Indenture Trustee holds and shall hold the
Trust Estate


LEGAL02/37757158v6

--------------------------------------------------------------------------------





as collateral security for the benefit of the Noteholders of the Series 2018-VF1
Notes and all other Series of Notes issued under the Base Indenture as described
therein. In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Base
Indenture, the terms and provisions of this Indenture Supplement shall govern to
the extent of such conflict.
There are no Cap Agreements, Cap Agreement Accounts, Cap Payment Amounts, Cap
Payment Holders, Derivative Agreements, Derivative Accounts, Derivative
Counterparties, Note Rating Agencies, Other Advance Rate Reduction Events, Other
Advance Rate Reduction Event Cure Periods or Supplemental Credit Enhancement
Agreements in respect of the Series 2018-VF1 Notes.
The Issuer shall use the proceeds of the initial VFN Draw under the Series
2018-VF1 Notes to defease and redeem the Existing Indenture and acquire the
trust estate thereunder.

Section 2.    Defined Terms.
With respect to the Series 2018-VF1 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:
“Adjusted EBITDA” means, for the Servicer, income (loss) before income taxes,
plus amortization of servicing rights and other fair value adjustments, interest
expense on corporate debt, depreciation and amortization, goodwill and
intangible assets impairment, if any, a portion of the provision for curtailment
expense, net of expected third-party recoveries, if applicable, share-based
compensation expense or benefit, exit costs, estimated settlements and costs for
certain legal and regulatory matters, fair value to cash adjustments for reverse
loans, select other cash and non-cash adjustments primarily the net provision
for the repurchase of loans sold, non-cash interest income, severance, gain or
loss on extinguishment of corporate debt, interest income on unrestricted cash
and cash equivalents, the net impact of the non-residual trusts, the provision
for loan losses, residual trust cash flows, transaction and integration costs,
servicing fee economics, and certain non-recurring costs, as applicable.
Adjusted EBITDA includes both cash and non-cash gains from mortgage loan
origination activities, and excludes the impact of fair value option accounting
on certain assets and liabilities and includes cash generated from reverse
mortgage origination activities for the period in which Servicer was originating
reverse mortgages. Adjusted EBITDA may also include other adjustments, as
applicable based upon facts and circumstances, consistent with the intent of
providing investors a supplemental means of evaluating the Servicer’s operating
performance.
“Adjusted Tangible Net Worth” means the Net Worth of Servicer minus (a) all
intangible assets determined in accordance with GAAP (including goodwill and
excluding originated and purchased mortgage servicing rights of Servicer) and
(b) any and all advances to, investments in and receivables from Affiliates of
Servicer.
“Administrative Agent” means, for so long as the Series 2018-VF1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, each of Credit Suisse or any Affiliate or successor of the
foregoing; and (ii) with respect to the provisions of the Base Indenture, and
notwithstanding the terms and provisions of any other Indenture Supplement,
Credit Suisse and such other parties as set forth in any other Indenture
Supplement, or any respective Affiliate or any respective successor thereto. For
the avoidance of doubt, reference to “it” or “its” with respect to the
Administrative Agent in the Base Indenture shall mean “them” and “their,” and
reference to the singular therein in relation to the Administrative Agent shall
be construed as if plural.


2



--------------------------------------------------------------------------------





“Advance Rates” means, on any date of determination with respect to each
Receivable related to each Class of the Series 2018-VF1 Notes, the lesser of:
(a)    the percentage amount based on the Advance Type of such Receivable, as
set forth below, subject to amendment by mutual agreement of the Administrative
Agent and the Administrator:
(i)    with respect to all Delinquency Advances, 90.0%;
(ii)    with respect to all Conditional Pool Protective Advances, 90.0%; and
(iii)    with respect to all Non-Crossed Protective Advances, 90.0%; and
(b)    the Maximum Weighted Average Advance Rate.
Notwithstanding the foregoing, the Advance Rate for any Receivable related to
the Notes shall be zero if such Receivable is not a Facility Eligible
Receivable.
If additional Series of Notes are issued in the future, they will have separate
Advance Rates and Collateral Values, and the Collateral Test will be calculated
including the Invested Amounts for such additional Notes.
“Agency Indenture” means, that certain Indenture, dated as of the date hereof,
by and among Ditech Agency Advance Trust as Issuer, Wells Fargo Bank, N.A. as
trustee, as calculation agent, as paying agent and as securities intermediary,
Ditech Financial LLC, as administrator and as servicer, and Credit Suisse First
Boston Mortgage Capital LLC, as administrative agent, as the same may be as
amended, supplemented, restated or otherwise modified from time to time.
“Agency Indenture Utilized Purchase Price” means, as of any date, the aggregate
outstanding Note Balance (as defined in the Agency Indenture) of the “Series
2018-VF1 Variable Funding Notes” (as defined in the Agency Indenture) as of such
date.
“Aggregate Utilized Purchase Price” means, as of any date, the sum of (a) the
Ditech Utilized Purchase Price, (b) the RMS Utilized Purchase Price, (c) the
Indenture Utilized Purchase Price, and (d) the Agency Indenture Utilized
Purchase Price.
“Alternative Rate” means, on any date, a fluctuating rate of interest per annum
equal to the higher of (i) the Prime Rate on such date and (ii) the Federal
Funds Effective Rate on such date plus 0.50%.
“Average 3 Month Utilization” for any three month period, the average of each
month’s average Aggregate Utilized Purchase Price, which shall be calculated
by:  (a) adding the sum of the Aggregate Utilized Purchase Price for each day of
a month and dividing such sum by the number of days of such month (each a
“Monthly Average”); (b) adding the Monthly Average of such three month period
and (c) dividing such total by three (3).
“Barclays” means, Barclays Bank PLC.
“Barclays Purchaser Group” has the meaning set forth in the Note Purchase
Agreement.
“Base Indenture” has the meaning assigned to such term in the Preamble.


3



--------------------------------------------------------------------------------





“Base Rate” means, on any date, the CS Base Rate, or if the CS Base Rate is
unavailable, a rate equal to the Alternative Rate.
“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of the Administrative Agent or
of any commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of the Administrative Agent or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A 1 or the equivalent thereof by S&P or P 1 or the
equivalent thereof by Moody’s and in either case maturing within ninety (90)
days after the day of acquisition, (e) securities with maturities of ninety (90)
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by the Administrative Agent or any commercial
bank satisfying the requirements of clause (b) of this definition or (g) shares
of money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
“Change of Control” means the Limited Guarantor no longer owns directly or
indirectly at least 50% of all stock and at least 50% of all voting stock of the
Servicer.
“Coefficient” means, for each Class of the Series 2018-VF1 Notes, 0.08%.
“Constant” means, for the Series 2018-VF1 Notes, 1.00%.
“Corporate Trust Office” means with respect to the Series 2018-VF1 Notes, the
principal corporate trust offices of the Indenture Trustee at which at any
particular time its corporate trust business with respect to the Issuer shall be
administered, which offices at the Effective Date are located at (i) for Note
transfer purposes, Corporate Trust Operations, MAC N9300-070, 600 South Fourth
Street, 7th Floor, Minneapolis, Minnesota 55479, Attention: Client Manager,
Ditech PLS Advance Trust II, Series 2018-VF1, and (ii) for all other purposes,
9062 Old Annapolis Road, Columbia, Maryland 21045-1951, Attention: Client
Manager, Ditech PLS Advance Trust II, Series 2018-VF1, as well as
CTSAdvanceTrustFacility@wellsfargo.com.
“Cost of Funds Rate” means, (a) with respect to Note Balances held by the
Initial VFN Noteholders, the Base Rate, and (b) with respect to Note Balances
held by any asset-backed commercial paper conduit, the “Cost of Funds Rate”
approved by the Administrative Agent in the applicable instrument pursuant to
which such Person purchases any such Note Balance as permitted under the Note
Purchase Agreement.
“Cost of Funds Determination Date” means for each Interest Accrual Period, the
second (2nd) Business Day prior to the commencement of such Interest Accrual
Period.
“CP Conduit” has the meaning set forth in the Note Purchase Agreement.
“Credit Suisse” has the meaning assigned to such term in the Preamble.


4



--------------------------------------------------------------------------------





“Cross Default” means, the occurrence of any of the following: (A) Servicer,
Limited Guarantor or any of their Affiliates shall be in default under (i) any
Indebtedness, in the aggregate, in excess of $5,000,000 of Servicer, Limited
Guarantor or of such Affiliate which default (1) involves the failure to pay
(subject to any applicable cure period) a matured obligation, or (2) permits the
acceleration (subject to any applicable cure period) of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness or (ii) any other contract or contracts, in the aggregate in excess
of $5,000,000 to which Servicer, Limited Guarantor or such Affiliate is a party
which default (1) involves the failure to pay (subject to any applicable cure
period) a matured obligation, or (2) permits the acceleration (subject to any
applicable cure period) of the maturity of obligations by any other party to or
beneficiary of such contract, (B) there shall occur an “Event of Default” as
defined in, and under, the RMS Repurchase Agreement, (C) there shall occur an
“Event of Default” as such term is defined under the Ditech Repurchase Agreement
or (D) there shall occur an “Event of Default” as such term is defined under the
Agency Indenture .
“CS Base Rate” means the “CS Base Rate” as identified on the Administrative
Agent’s warehouse system from time to time.
“CS New York” means Credit Suisse AG, New York Branch.
“CS Purchaser Group” has the meaning set forth in the Note Purchase Agreement.
“Cumulative Interest Shortfall Amount Rate” means, with respect to the Series
2018-VF1 Notes, 3.00% per annum.
“Default Supplemental Fee” means for each Class of the Series 2018-VF1 Notes and
each Payment Date during the Full Amortization Period), a fee equal to the
product of:
(i)    the Default Supplemental Fee Rate multiplied by
(ii)    a fraction, the numerator of which is the number of days elapsed from
and including the prior Payment Date (or, if later, the date of the commencement
of the Full Amortization Period) and the denominator of which equals 360,
multiplied by
(iii)    the average daily Note Balance since the prior Payment Date of such
Class of the Series 2018-VF1 Notes.
“Default Supplemental Fee Rate” means, with respect to each Class of the Series
2018-VF1 Notes, 2.00% per annum.
“Delinquent” means, with respect to a Securitization Trust Asset, that any
Monthly Payment due thereon is not made by the close of business on the day such
Monthly Payment is required to be paid. A Securitization Trust Asset is “30 days
Delinquent” if any Monthly Payment due thereon has not been received by the
close of business on the corresponding day of the month immediately succeeding
the month in which such Monthly Payment was required to be paid or, if there is
no such corresponding day (e.g. as when a 30-day month follows a 31-day month in
which a payment was required to be paid on the 31st day of such month), then on
the last day of such immediately succeeding month.
“Ditech Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement, dated as of November 18, 2016, among the Administrative
Agent, Buyers (as defined therein) and Ditech Financial LLC, as a seller, as
amended, restated, supplemented or otherwise modified from time to time.


5



--------------------------------------------------------------------------------





“Ditech Utilized Purchase Price” means, as of any date, the aggregate
outstanding Purchase Price (as defined in the Ditech Repurchase Agreement) of
all Purchased Mortgage Loans (as defined in the Ditech Repurchase Agreement)
subject to the Ditech Repurchase Agreement as of such date.
“Effective Date” has the meaning assigned to such term in the introductory
paragraph.
“ERD Supplemental Fee” means, for each Class of the Series 2018-VF1 Notes and
each Payment Date from and after the Expected Repayment Date, if such Notes of
such Class have not been refinanced on or before the Expected Repayment Date for
only such periods as such Notes of such Class are Outstanding and for so long as
such Notes have a Note Balance greater than zero, a fee equal to the product of:
(A)
the ERD Supplemental Fee Rate multiplied by

(B)
a fraction, the numerator of which is the number of days elapsed from and
including the prior Payment Date (or, if later, the occurrence of such Expected
Repayment Date) and the denominator of which equals 360, multiplied by

(C)
the average daily Note Balance since the prior Payment Date of such Class of the
Series 2018-VF1 Notes.

“ERD Supplemental Fee Rate” means, with respect to each Class of the Series
2018-VF1 Notes, 1.00% per annum.
“Existing Indenture” means, collectively, that certain Indenture and Indenture
Supplement, each dated as of November 30, 2017 and each among Ditech PLS Advance
Trust as Issuer, Wells Fargo Bank, N.A., Ditech and Administrative Agent, and
all related documents executed in connection therewith.
“Expected Repayment Date” for the Series 2018-VF1 Notes means February 11, 2019.
“Expense Rate” means, as of any date of determination, with respect to the
Series 2018-VF1 Notes, the percentage equivalent of a fraction, (i) the
numerator of which equals the sum of (1) the product of the Series Allocation
Percentage for such Series multiplied by the aggregate amount of Fees due and
payable by the Issuer on the next succeeding Payment Date plus (2) the product
of the Series Allocation Percentage for such Series multiplied by any expenses
payable or reimbursable by the Issuer on the next succeeding Payment Date, up to
the applicable Expense Limit, if any, prior to any payments to the Noteholders
of the Series 2018-VF1 Notes, pursuant to the terms and provisions of this
Indenture Supplement, the Base Indenture or any other Transaction Document that
have been invoiced to the Indenture Trustee and the Administrator, plus (3) the
aggregate amount of related Series Fees payable by the Issuer on the next
succeeding Payment Date and (ii) the denominator of which equals the sum of the
outstanding Note Balances of all Series 2018-VF1 Notes at the close of business
on such date.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding business day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.


6



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
“Increased Costs” has the meaning assigned to such term in Section 9 hereto.
“Increased Costs Limit” means for each Noteholder of a Series 2018-VF1 Variable
Funding Note, such Noteholder’s pro rata percentage (based on the Note Balance
of such Noteholder’s Series 2018-VF1 Variable Funding Notes) of 0.10% of the
average aggregate Note Balance for all Classes of the Series 2018-VF1 Variable
Funding Notes Outstanding for any twelve-month period.
“Indebtedness” means, for any Person at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) capital lease obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument.
“Indenture Utilized Purchase Price” means, as of any date, the aggregate
outstanding Note Balance of the Series 2018-VF1 Notes as of such date.
“Initial Maximum Combined Purchase Price” means One Billion Nine Hundred Million
Dollars ($1,900,000,000).
“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, or, in the case of the Series 2018-VF1
Notes, an amount determined by the Administrative Agent, the Issuer and the
Administrator on the Issuance Date. For the avoidance of doubt, the requirement
for minimum denominations in Section 6.2 of the Base Indenture shall not apply
in the case of the Series 2018-VF1 Variable Funding Notes.
“Initial Payment Date” means February 15, 2018.
“Initial VFN Noteholders” means the CS Purchaser Group and the Barclays
Purchaser Group, each as purchasers of the Series 2018-VF1 Notes under the Note
Purchase Agreement, and their respective successors and assigns.


7



--------------------------------------------------------------------------------





“Interest Accrual Period” means, for the Series 2018-VF1 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date with respect to any Class, the Issuance Date) and
ending on the day immediately preceding the current Payment Date. The Interest
Payment Amount for the Series 2018-VF1 Notes on any Payment Date shall be
determined based on the Interest Day Count Convention.
“Interest Day Count Convention” means with respect the Series 2018-VF1 Notes,
the actual number of days in the related Interest Accrual Period divided by 360
(or, if the Note Interest Rate is determined by reference to the Base Rate, 365
(or, in the case of any leap year, 366)).
“Interim Payment Date” means, subject to the notice provisions of Section 4.3 of
the Base Indenture, with respect to the Series 2018-VF1 Notes, (i) for each
Protective Advance, (a) with respect to Securitization Trusts with calendar
month collection periods (as reflected on Schedule 1-C attached to the Base
Indenture), the sixth (6th) Business Day of each Interest Accrual Period and (b)
with respect to the Securitization Trusts with non-calendar month collection
periods (as reflected on Schedule 1-D attached the Base Indenture), the sixth
(6th) Business Day after the fifteenth (15th) day of each Interest Accrual
Period, (ii) for each Delinquency Advance, (a) the eleventh (11th) day of each
Interest Accrual Period (or if such eleventh (11th) day is not a Business Day,
the next succeeding Business Day), (b) the sixteenth (16th) day of each Interest
Accrual Period (or if such sixteenth (16th) day is not a Business Day, the next
succeeding Business Day) and (c) the sixth (6th) Business Day after the
fifteenth (15th) day of each Interest Accrual Period, and (iii) any other date
agreed to by the Administrative Agent, the Noteholders and the Issuer; provided
that there shall be no more than four (4) dates each calendar month; provided
further that the Issuer provides the Noteholders of the Series 2018-VF1 Notes
and the Indenture Trustee at least two (2) Business Days prior notice, or if any
such date is not a Business Day, the next succeeding Business Day to the extent
any such day occurs during the Revolving Period, and any other date otherwise
agreed to between the Issuer and the Noteholders of the Series 2018-VF1 Notes.
For the avoidance of doubt, no Interim Payment Date shall occur during the Full
Amortization Period.
“Issuance Date” means February 12, 2018.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“Limited Funding Date” means, subject to the notice provisions of the Base
Indenture, any Business Day prior to the Full Amortization Period that is not a
Payment Date or Interim Payment Date, which date is designated by the
Administrator on behalf of the Issuer to the Indenture Trustee and the
Administrative Agent in writing no later than 9:00 a.m. Eastern Time two (2)
Business Days prior to such date; provided, that (i) the Administrator shall
have delivered a Funding Certification in accordance with Section 4.3(a) of the
Base Indenture for such date, (ii) no fundings may be made under a Variable
Funding Note on such date and no payments on any Notes shall be made on such
date, and (iii) no more than four (4) Limited Funding Dates may be designated by
the Administrator on behalf of the Issuer in any calendar month without the
consent of the Administrator, the Administrative Agent and the Indenture
Trustee.
“Margin” means, for each Class of the Series 2018-VF1 Notes, the applicable per
annum rate set forth below:
(i)    Class CS-A-VF1 Notes, 2.25% per annum;
(ii)    Class B-A-VF1 Notes, 2.25% per annum;


8



--------------------------------------------------------------------------------





(iii)    Class B-B-VF1 Notes, 2.25% per annum;
(iv)    Class B-C-VF1 Notes, 2.25% per annum; and
(v)    Class B-D-VF1 Notes, 2.25% per annum.
“Master Administration Agreement” means that certain Master Administration
Agreement, dated as of November 30, 2017, among the Administrative Agent, Credit
Suisse AG, a company incorporated in Switzerland, acting through its Cayman
Islands Branch, Alpine Securitization Ltd, Barclays, Barclays Capital, Inc.,
Ditech, RMS REO CS, LLC, RMS REO BRC, LLC, and Reverse Mortgage Solutions, Inc.,
as the same may be as amended, supplemented, restated or otherwise modified from
time to time.
“Maximum Combined Purchase Price” means the Initial Maximum Combined Purchase
Price, as reduced pursuant to Section 18 of this Indenture Supplement.
“Maximum Committed Purchase Price” means the lesser of (i) Seventy Five Million
Dollars ($75,000,000), and (ii) the Maximum Combined Purchase Price minus the
Aggregate Utilized Purchase Price.
“Maximum VFN Principal Balance” means, at any time, (a) with respect to the
Series 2018-VF1 Notes in the aggregate, the lesser of (i) the Maximum Committed
Purchase Price and (ii) the amount that results from a permanent reduction
pursuant to Section 4.3(b)(ii) of the Base Indenture and (b) with respect to
each Class of the Series 2018-VF1 Notes, the least of (i) the amounts calculated
pursuant to clause (a) and (ii):
(A)    with respect to the Class CS-A-VF1 Notes, $50,000,000;
(B)    with respect to the Class B-A-VF1 Notes, $15,277,778;
(C)    with respect to the Class B-B-VF1 Notes, $2,777,778;
(D)    with respect to the Class B-C-VF1 Notes, $2,777,778; and
(E)    with respect to the Class B-D-VF1 Notes, $4,166,666.
“Maximum Weighted Average Advance Rate” means (i) if the Monthly Reimbursement
Rate is less than 12%, 85% or (ii) if the Monthly Reimbursement Rate is greater
than or equal to 12%, 90%.
“Monthly Payment” means, with respect to any Securitization Trust Asset, the
monthly scheduled principal and interest payments required to be paid by the
Mortgagor on any due date with respect to such Securitization Trust Asset.
“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such calendar month by
(ii) the sum, on an aggregate basis, for each Securitization Trust, of the
highest Receivable Balance of the related Receivables during such calendar month
relating to Advances funded by the Servicer in respect of such Securitization
Trust.


9



--------------------------------------------------------------------------------





“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period and (ii) the denominator of
which equals the aggregate average outstanding Note Balances of all Outstanding
Notes during such Monthly Advance Collection Period.
“Net Worth” means, with respect to Servicer, an amount equal to, on a
consolidated basis, Servicer’s stockholder equity (determined in accordance with
GAAP).
“Non-Recourse Indebtedness” means an obligation for borrowed money secured by a
lien on any property owned by a Person, with respect to which obligation the
Person (other than any bankruptcy remote special purpose vehicle) has not
assumed or become liable for the payment thereof.
“Note Interest Rate” means, with respect to any Interest Accrual Period for each
Class of the Series 2018-VF1 Notes, the sum of (A) the Cost of Funds Rate for
such Interest Accrual Period plus (B) the applicable Margin.
“Note Purchase Agreement” means the Note Purchase Agreement, dated as of the
Issuance Date (as may be amended, restated or supplemented from time to time),
by and among the Issuer, the Depositor, Credit Suisse First Boston Mortgage
Capital LLC, as the Administrative Agent and the Initial VFN Noteholders, which
relates to the purchase of the Series 2018-VF1 Notes specified therein.
“Note Rating Agency” None. There are no Note Rating Agencies rating any
Outstanding Class of Notes.
“Prime Rate” means the rate announced by the Administrative Agent from time to
time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Pro Rata Portion” has the meaning set forth in the Master Administration
Agreement.
“Redemption Percentage” means, for the Series 2018-VF1 Notes, 10%.
“Reduced Utilization Trigger Event” occurs if the Average 3 Month Utilization is
less than the product of (a) 75% and (b) the Maximum Combined Purchase Price
then in effect.
“Reduction Trigger Date” means the date that is sixty (60) calendar days after
the Effective Date.
“Reference Banks” has the meaning assigned to such term in Section 8 of this
Indenture Supplement.
“Regulation RR” means Regulation RR (Credit Risk Retention) promulgated by the
Securities and Exchange Commission to implement the credit risk retention
requirements of Section 15G of the Exchange Act.
“Regulatory Change” means (a) the adoption of any law, rule or regulation after
the date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental


10



--------------------------------------------------------------------------------





Authority after the date hereof or (c) compliance by any Noteholder (or, for
purposes of Section 9(a)(3), by any lending office of such Noteholder or by such
Noteholder’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date hereof.
“Restricted Cash” means for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.
“RMS Repurchase Agreement” means that certain Second Amended and Restated Master
Repurchase Agreement, dated as of the date hereof, among the Administrative
Agent, Buyers (as defined therein), Barclays Bank PLC, Reverse Mortgage
Solutions, Inc., RMS REO CS, LLC and RMS REO BRC, LLC, as amended, restated,
supplemented or otherwise modified from time to time.
“RMS Utilized Purchase Price” means, as of any date, the aggregate outstanding
Purchase Price (as defined in the RMS Repurchase Agreement) of all Purchased
Assets (as defined in the RMS Repurchase Agreement) subject to the RMS
Repurchase Agreement as of such date.
“Seller’s Interest” means, at any time, a “seller’s interest” as defined in, and
calculated in accordance with, Regulation RR.
“Seller’s Interest Measurement Date” means each Payment Date (commencing with
the Payment Date in February 2018), in any case, after giving effect to all
payments and fundings described in the reports delivered in respect of the
related Cost of Funds Rate Determination Date. The Seller’s Interest Measurement
Date shall be deemed to be the monthly seller’s interest measurement date for
purposes of Section 5(c)(4)(i) of Regulation RR.
“Series 2018-VF1 Note Balance” means the aggregate Note Balance of the Series
2018-VF1 Notes.
“Series Required Noteholders” means, for so long as the Series 2018-VF1 Variable
Funding Notes are Outstanding, the Initial VFN Noteholders, and thereafter
clause (a) of the definition of the “Series Required Noteholders” in the Base
Indenture shall apply.
“Series Reserve Required Amount” means, as of any Payment Date, an amount equal
to on any Payment Date or any Interim Payment Date four (4) months’ interest
calculated at the applicable Note Interest Rate on the Note Balance of each
Class of the Series 2018-VF1 Notes as of such Payment Date or Interim Payment
Date, as the case may be.
“Stated Maturity Date” means, for each Class of the Series 2018-VF1 Variable
Funding Notes, thirty (30) years (or the next Business Day if such date is not a
Business Day) following the end of the related Revolving Period.
“Stressed Interest Rate” means, for any Class of the Series 2018-VF1 Notes as of
any date the sum of (i) the sum of (x) the per annum index on the basis of which
such Class’s interest rate is determined for the current Interest Accrual
Period, and (y) such Class’s Constant and (z) the product of (I) such Class’s
Coefficient and (II) Stressed Time, plus (ii) the Margin.
“Stressed Time” means, as of any date of determination for any Class of the
Series 2018-VF1 Notes, the percentage equivalent of a fraction, the numerator of
which is one (1), and the denominator of which equals the related Stressed Time
Percentage for such Class multiplied by the Monthly Reimbursement Rate on such
date.


11



--------------------------------------------------------------------------------





“Stressed Time Percentage” means 82.54%.
“Target Amortization Amounts” means, for each Class of the Series 2018-VF1
Notes, (i) if the Series 2018-VF1 Notes is the only Series of Notes Outstanding
when a Target Amortization Event occurs for the Series 2018-VF1 Notes, 100% of
the Note Balance of such Class at the close of business on the last day of its
Revolving Period, payable on the first Payment Date following the occurrence of
such Target Amortization Event, and (ii) if other Series of Notes are
Outstanding when a Target Amortization Event occurs with respect to the Series
2018-VF1 Notes, an amount equal to 1/3 of the Outstanding VFN Principal Balance
of such Class at the close of business on the last day of its Revolving Period,
payable on each of the first three Payment Dates following the occurrence of
such Target Amortization Event; provided, however, if any other Series of Notes
is issued with Target Amortization Amounts that are payable in fewer than three
(3) months, the Target Amortization Amounts for the Series 2018-VF1 Notes shall
be payable over such shorter period provided for such other Series of Notes;
provided, however, regardless of whether another Target Amortization Event has
previously occurred, if the Target Amortization Event described in clause (A) of
the definition thereof occurs, the Target Amortization Amount shall equal the
remaining Note Balance outstanding upon the occurrence of the Expected Repayment
Date and is payable in full on such Expected Repayment Date, regardless of
whether such Expected Repayment Date is a Payment Date or not.
“Target Amortization Event” for each Class of the Series 2018-VF1 Notes, means
the earlier of (A) the related Expected Repayment Date for such Class (the
Target Amortization Period with respect to which, notwithstanding the provisions
of Section 4.12 of the Base Indenture to the contrary, shall commence
automatically on the date specified in the definition of “Expected Repayment
Date” in this Indenture Supplement) or (B) the occurrence of any of the
following conditions or events, which is not waived by the Series Required
Noteholders of the Series 2018-VF1 Notes:
(i)on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the accrued Interest Payment Amounts for each Class of
all Outstanding Notes on such date and (B) the denominator of which equals the
aggregate average Note Balances of each Class of Outstanding Notes during the
related Monthly Advance Collection Period;
(ii)the occurrence of one or more Servicer Termination Events (but not including
any Servicer Termination Events that are solely due to the breach of one or more
Collateral Performance Tests), since the Effective Date, with respect to
Securitization Trusts representing 15% or more (by Securitization Trust Asset
balance as of the date of termination) of all Securitization Trusts (including
those that have been the subject of a previous Servicer Termination Event) as of
any date of determination;
(iii)the Monthly Reimbursement Rate is less than 5.00%;
(iv)following a Payment Date on which a draw is made on the Series 2018-VF1
Reserve Account, the amount on deposit in the Series 2018-VF1 Reserve Account is
not increased back to the related Series Reserve Required Amount on or prior to
the next Payment Date;
(v)the Servicer fails to maintain an Adjusted Tangible Net Worth as of the last
day of any month of not less than $400,000,000;
(vi)the Servicer fails to maintain, at any time, cash (other than Restricted
Cash) and Cash Equivalents in an amount not less than $30,000,000;


12



--------------------------------------------------------------------------------





(vii)Servicer’s ratio of Warehouse Indebtedness (excluding Non-Recourse
Indebtedness and excluding all Indebtedness that is not reflected on the
Servicer’s financial statements) to Adjusted Tangible Net Worth shall not exceed
10:1;
(viii)the Servicer fails to (a) maintain a minimum Adjusted EBITDA for the Test
Periods ending December 31, 2017 and March 31, 2018 of $5,000,000, (b) maintain
a minimum pre-tax Net Income as determined in accordance with GAAP before (i)
non-cash fair value changes related to mortgage servicing rights, (ii)
impairments to goodwill and intangible assets, (iii) stock compensation expenses
and (iv) non-cash fair value changes in the assets and liabilities related to
the securitization trusts for the Test Periods ending June 30, 2018, September
30, 2018 and December 31, 2018 of $1 and (c) after December 31, 2018 maintain
profitability as mutually agreed between the Servicer and the Administrative
Agent;
(ix)the occurrence of a Change of Control;
(x)any failure by the Administrator to deliver any Determination Date
Administrator Report pursuant to Section 3.2 of the Base Indenture which
continues unremedied for a period of five (5) Business Days after a Responsible
Officer of the Administrator shall have obtained actual knowledge of such
failure, or shall have received written or electronic notice from the Indenture
Trustee or any Noteholder of such failure;
(xi)the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator shall breach, or default in, in any material respect the due
observance or performance of any of its covenants or agreements in this
Indenture Supplement, the Base Indenture, or any other Transaction Document
(subject to any cure period provided therein) and such default (x) would have an
Adverse Effect on any Noteholder of any Series 2018-VF1 Notes and (y), other
than an obligation of the Receivables Seller to make an Indemnity Payment
following a breach of a representation or warranty with respect to such
Receivable pursuant to Section 4(b) of the Receivables Sale Agreement or any
payment default described in Section 8.1(a) of the Base Indenture, continues for
a period of two (2) Business Days after the earlier to occur of (a) actual
discovery by a Responsible Officer of the Issuer, the Receivables Seller, the
Servicer, the Depositor or the Administrator, as applicable, or (b) the date on
which written or electronic notice of such failure, requiring the same to be
remedied, shall have been given from the Indenture Trustee or any Noteholder to
a Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator; provided, that a breach of Section 6(a) of the
Receivables Sale Agreement, or Section 7(a) of the Receivables Pooling Agreement
(prohibiting the Receivables Seller, the Servicer or the Depositor, as
applicable, from causing or permitting Insolvency Proceedings with respect to
the Depositor or the Issuer, as applicable) shall constitute an automatic Target
Amortization Event;
(xii)any representation or warranty of the Issuer, the Receivables Seller, the
Servicer, the Depositor or the Administrator made in this Indenture Supplement,
the Base Indenture, or any other Transaction Document (other than under
Section 4(b) of the Receivables Sale Agreement) proves to have been breached in
any material respect as of the time when the same shall have been made or deemed
made and such default (x) would have an Adverse Effect on any Noteholder of any
Series 2018-VF1 Notes, and (y), if capable of remedy by payment of an Indemnity
Payment or otherwise, continues uncured and unremedied for a period of five (5)
days after the earlier to occur of (a) actual discovery by a Responsible Officer
of the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator, as applicable, or (b) the date on which written notice of such


13



--------------------------------------------------------------------------------





failure, requiring the same to be remedied, shall have been given to a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator, as applicable;
(xiii)(a) a final judgment or judgments for the payment of money in excess of
$50,000 in the aggregate shall be rendered against the Depositor or the Issuer
by one or more courts, administrative tribunals or other bodies having
jurisdiction over them, or (b) a final judgment or judgments for the payment of
money in excess of $15,000,000 in the aggregate shall be rendered against the
Receivables Seller or the Administrator by one or more courts, administrative
tribunals or other bodies having jurisdiction over them and the same shall not
be discharged (or provision shall not be made for such discharge) or bonded, or
a stay of execution thereof shall not be procured, within sixty (60) days from
the date of entry thereof and the Receivables Seller or the Administrator, as
applicable, shall not, within said period of sixty (60) days, or such longer
period during which execution of the same shall have been stayed or bonded,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;
(xiv)any person shall be appointed as Independent Manager of the Depositor
without prior notice having been given to and without the written
acknowledgement by the Administrative Agent that such person conforms, to the
satisfaction of the Administrative Agent in its reasonable discretion, to the
criteria set forth in the Base Indenture in the definition of “Independent
Manager”;
(xv)the occurrence of a Cross Default; or
(xvi)any Series or Class of Variable Funding Notes other than the Series
2018-VF1 Notes enters into a Target Amortization Period.
“Test Period” means any prior fiscal quarter.
“Total Advances” means, with respect to any Securitization Trust Asset or REO
Property on any date of determination, the sum of all outstanding amounts of all
outstanding Advances related to Facility Eligible Receivables funded by the
Servicer out of its own funds or with respect to such Securitization Trust Asset
or REO Property on such date.
“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement and the Note
Purchase Agreement, each as amended, supplemented, restated or otherwise
modified from time to time.
“Trigger Advance Rate” means, for any Class of the Series 2018-VF1 Notes, as of
any date, the rate equal to the greater of (x) zero and (y) (1) 100% minus (2)
the product of (a) one twelfth of the Stressed Interest Rate for such Class,
plus the related Expense Rate as of such date, multiplied by (b) the related
Stressed Time for such Class as of such date.
“Undrawn Fee Rate” means, with respect to each Class of the Series 2018-VF1
Notes and for each Interest Accrual Period, 0.00% per annum.
“Warehouse Indebtedness” means Indebtedness of Servicer in connection with any
repurchase, warehouse, gestation, early purchase or similar facility.


14



--------------------------------------------------------------------------------






Section 3.    Forms of Series 2018-VF1 Notes.
The form of the Rule 144A Definitive Note that may be used to evidence the
Series 2018-VF1 Variable Funding Notes in the circumstances described in Section
5.4(c) of the Base Indenture are attached to the Base Indenture as Exhibit A-2.
In addition to any provisions set forth in Section 6.5 of the Base Indenture,
with respect to the Series 2018-VF1 Notes, any Noteholder of any Class of such
Notes shall only transfer its beneficial interest therein to another potential
investor in accordance with the Note Purchase Agreement. The Indenture Trustee
(in all of its capacities) shall not be responsible to monitor, and shall not
have any liability, for any such transfers of beneficial interests of
participation interests.
For the avoidance of doubt, no Class of the Series 2018-VF1 Notes shall be
Specified Notes as defined under the Base Indenture, and the Series 2018-VF1
Notes do not include “Retained Notes”.

Section 4.    Collateral Value Exclusions.
For purposes of calculating “Collateral Value” in respect of the Series 2018-VF1
Notes, the Collateral Value shall be zero for any Receivable that:
(i)    is not a Facility Eligible Receivable;
(ii)    if the Receivable relates to a Non-Crossed Protective Advance, the
related Receivable Balance causes the aggregate Receivable Balance of all
Facility Eligible Receivables relating to Non-Crossed Protective Advances on
such date to exceed the lesser of (A) $15,000,000 and (B) an amount equal to the
product of 20.0% and the aggregate Receivables Balances of all Facility Eligible
Receivables on such date;
(iii)    if the Receivable causes the aggregate Receivable Balance of all other
Facility Eligible Receivables outstanding under the related Designated Servicing
Agreement to exceed ten percent (10.0%) of the aggregate Receivable Balance of
all Facility Eligible Receivables on such date;
(iv)    if the Receivable relates to a Non-Crossed Protective Advance that is
related to a property with estimated recovery value less than $2,500.00 and
greater than ninety (90) days Delinquent, the related Receivable Balance causes
the aggregate Receivable Balance of all Facility Eligible Receivables relating
to Non-Crossed Protective Advances related to properties with estimated recovery
value less than $2,500.00 and greater than ninety (90) days Delinquent on such
date exceeds an amount equal to the product of 4.0% and the aggregate
Receivables Balances of all Facility Eligible Receivables on such date;
(v)    if the Receivable relates to a Securitization Trust as to which the
aggregate outstanding principal balance of the related Securitization Trust
Assets is less than $5,000,000, the related Receivable Balance causes the
aggregate Receivable Balance of all Facility Eligible Receivables related to a
Securitization Trust as to which the aggregate outstanding principal balance of
the related Securitization Trust Assets is less than $5,000,000 on such date to
exceed an amount equal to the product of two percent (2.0%) and the aggregate
Receivables Balance of all Facility Eligible Receivables on such date; and


15



--------------------------------------------------------------------------------





(vi)    if the Receivable relates to a Securitization Trust Asset that is
secured by a second priority Lien, the related Receivable Balance causes the
aggregate Receivable Balance of all Facility Eligible Receivables related to
Securitization Trust Assets which are secured by second priority Liens on such
date to exceed an amount equal to the product of one percent (1.0%) and the
aggregate Receivables Balance of all Facility Eligible Receivables on such date.

Section 5.    Administrative Agent Discretion.
(a)    Notwithstanding anything to the contrary contained herein, in the Base
Indenture or any other Transaction Document, any provision herein or therein
providing for the exercise of discretion by the Administrative Agent, including,
but not limited to, approvals, satisfaction, acknowledgments, consents, votes or
other rights exercisable by the Administrative Agent shall, subject to Sections
5(b) and 5(c) herein, also require the approval, satisfaction, acknowledgment,
consent, vote or other exercise of rights of the Initial VFN Noteholders, and
the Administrative Agent shall not act unless the Initial VFN Noteholders have
affirmatively approved, satisfied, acknowledged, consented, voted or exercised
such rights, as applicable.
(b)    With respect to any of the following, each of the Initial VFN Noteholders
shall provide its affirmative or negative approval, satisfaction,
acknowledgement, consent, vote or agreement to exercise such rights to the
Administrative Agent within three (3) Business Days following notice from the
Administrative Agent; provided that failure to provide any response to the
Administrative Agent within the foregoing time period shall be deemed to be such
Initial VFN Noteholder’s affirmative approval, satisfaction, acknowledgement,
consent, affirmative vote or agreement to exercise such rights:
(i)    approval of any Designated Servicing Agreement as set forth in clause
(vii) of the definition of “Facility Eligible Securitization Trust” in the Base
Indenture;
(ii)    consent required under clause (viii) of the definition of “Facility
Eligible Pool” in the Base Indenture;
(iii)    the addition or removal of Designated Servicing Agreements pursuant to
Section 2.1(c) of the Base Indenture;
(iv)    consent required in connection with the Depositor’s sale, transfer,
pledge or other disposition of the Owner Trust Certificate pursuant to Section
8.1(f) of the Base Indenture;
(v)    consent to amendment of the Issuer’s Organizational Documents pursuant to
Section 9.5(a) of the Base Indenture;
(vi)    consent to deviation from Servicing Standards pursuant to Section
10.2(j) of the Base Indenture; and
(vii)    the amendment of this Indenture Supplement to facilitate tranching of
the Notes as provided in Section 13(c) hereof.
(c)    In no event shall any Initial VFN Noteholder have any approval,
satisfaction, acknowledgement, consent, voting or other right with respect to
the Administrative Agent’s calculation of the Note Interest Rate as set forth in
Section 8 hereof or the determination or calculation of the Alternative Rate,
the Base Rate, the Cost of Funds Rate, the Federal Funds Effective Rate or the
Prime Rate on any date of determination.


16



--------------------------------------------------------------------------------






Section 6.    Series Reserve Account.
In accordance with the terms and provisions of this Section 6 and Section 4.6 of
the Base Indenture, the Indenture Trustee has established and shall maintain a
Series Reserve Account with respect to the Series 2018-VF1 Notes (the “Series
2018-VF1 Reserve Account”), which shall be an Eligible Account, for the benefit
of the Series 2018-VF1 Noteholders. The Series Reserve Account with respect to
the Series 2018-VF1 Notes is listed on Schedule 1 attached hereto.

Section 7.    Payments; Note Balance Increases; Early Maturity; Additional
Funding Conditions.
(a)    Except as otherwise expressly set forth herein the Paying Agent shall
make payments on the Series 2018-VF1 Notes on each Payment Date in accordance
with Section 4.5 of the Base Indenture, subject to the clarifications in clauses
(i) – (iv) below.
(i)    Amounts allocated under clauses 4.5(a)(1)(ii), (iii), (viii) and (ix)(E)
and (F) of the Base Indenture to Noteholders shall first be allocated pro rata
between the Credit Suisse Notes and the Barclays Notes, based on their
respective Pro Rata Portion, and then, solely with respect to the Barclays
Notes, the Pro Rata Portion allocable thereto shall be applied to the respective
Classes of Notes (pro rata based on the amounts due and the entitlement of each
such Class to such amounts).
(ii)    Amounts allocated under clauses 4.5(a)(2)(ii) and 4.5(a)(2)((iii)(A),
(B), (C), (E) and (F) of the Base Indenture to Noteholders during a Full
Amortization Event shall first be allocated pro rata between the Credit Suisse
Notes and the Barclays Notes, based on their respective Pro Rata Portion, and
then such Pro Rata Portion shall be applied as follows: (i) the Pro Rata Portion
allocable to the Credit Suisse Notes, to the Class C-A-VF1 Variable Funding
Notes, the amount due for such Class on the related Payment Date and (ii) the
Pro Rata Portion allocable to the Barclays Notes, first, to the Class B-A-VF1
Variable Funding Notes, the amount due for such Class on the related Payment
Date, second, to the Class B-B-VF1 Variable Funding Notes, the amount due for
such Class on the related Payment Date, third, to the Class B-C-VF1 Variable
Funding Notes, the amount due for such Class on the related Payment Date, and
fourth, to the Class B-D-VF1 Variable Funding Notes, the amount due for such
Class on the related Payment Date.
(iii)    Amounts allocated under clause 4.5(a)(2)((iii)(D) of the Base Indenture
to Noteholders during a Full Amortization Event shall first be allocated pro
rata between the Credit Suisse Notes and the Barclays Notes, based on their
respective Pro Rata Portion, and then such Pro Rata Portion shall be applied as
follows: (i) the Pro Rata Portion allocable to the Credit Suisse Notes, to the
Class C-A-VF1 Variable Funding Notes until its Note Balance has been reduced to
zero and (ii) the Pro Rata Portion allocable to the Barclays Notes, first, to
the Class B-A-VF1 Variable Funding Notes, until their Note Balance has been
reduced to zero, second, to the Class B-B-VF1 Variable Funding Notes until their
Note Balance has been reduced to zero, third, to the Class B-C-VF1 Variable
Funding Notes, until their Note Balance has been reduced to zero and fourth, to
the Class B-D-VF1 Variable Funding Notes, until their Note Balance has been
reduced to zero.
(iv)    Paying Agent shall make all payments on the Series 2018-VF1 Notes in
accordance with the foregoing allocations and the applicable wire instructions
set forth on Schedule 1 hereto, or as otherwise directed by a Noteholder.
(b)     Except as otherwise expressly set forth herein, the Paying Agent shall
make payments of principal on the Series 2018-VF1 Variable Funding Notes on each
Interim Payment Date and each Payment


17



--------------------------------------------------------------------------------





Date in accordance with Sections 4.4 and 4.5, respectively, of the Base
Indenture (at the option of the Issuer in the case of requests during the
Revolving Period for the Series 2018-VF1 Variable Funding Notes). The Note
Balance of each Class of the Series 2018-VF1 Variable Funding Notes may be
increased from time to time on certain Funding Dates in accordance with the
terms and provisions of Section 4.3 of the Base Indenture, but not in excess of
the related Maximum VFN Principal Balance.     
(c)    For the avoidance of doubt, (i) all VFN Draws made under the Series
2018-VF1 Variable Funding Notes in accordance with Section 4.3 of the Base
Indenture shall be made pro rata among the Credit Suisse Notes and the Barclays
Notes in accordance with their respective Pro Rata Portion as provided in the
Note Purchase Agreement, and the allocation of “Additional Note Balances” (as
such term is defined in the Note Purchase Agreement) or VFN Principal Balance
increases to be funded by each such Noteholder (or purchaser) shall be
determined accordingly and (ii) all Additional Note Balances allocated to the
Barclays Notes shall be allocated among the related Classes in proportion to
their respective Maximum VFN Principal Balances.
(d)    The Issuer and the Administrative Agent hereby direct the Indenture
Trustee to issue the Credit Suisse Notes in the name of “Credit Suisse AG, New
York Branch as agent for the CS Purchaser Group” and the Barclays Notes in the
name of “Barclays Bank PLC as agent for the Barclays Purchaser Group”. For the
avoidance of doubt, CS New York shall hold the Credit Suisse Notes as agent on
behalf of and for the benefit of the CS Purchaser Group, and Barclays shall hold
the Barclays Notes as agent on behalf of and for the benefit of the Barclays
Purchaser Group.
(e)    For the avoidance of doubt, the failure to pay any Target Amortization
Amount when due, as described in the definition thereof, shall constitute an
Event of Default.
(f)    Notwithstanding anything to the contrary in Section 4.3(b)(iii) of the
Base Indenture, VFN Draws on any other Series of VFNs (other than the Series
2018-VF1 Variable Funding Notes) shall be made on a pro rata basis with the
Series 2018-VF1 Notes. VFN Draws in respect of the Series 2018-VF1 Variable
Funding Notes shall be made in accordance with the instructions provided in the
related Funding Certification.
(g)    Notwithstanding anything to the contrary contained herein or in the Base
Indenture, the Issuer may, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of any of the Series 2018-VF1 Variable Funding Notes at any
time using proceeds of issuance of new Notes.
(h)    The Series 2018-VF1 Notes are subject to optional redemption in
accordance with the terms of Section 13.1 of the Base Indenture.
(i)    It shall be an additional Funding Condition for increases in the VFN
Principal Balance of the Series 2018-VF1 Notes that in the case of each and
every Funding Date, (i) the Receivables Seller shall have complied in all
material respects with the Risk Retention Letter; and (ii) the increase in the
VFN Principal Balance does not cause any of the applicable Maximum VFN Principal
Balances, the Maximum Committed Purchase Price, or the Maximum Combined Purchase
Price to be exceeded.

Section 8.    Determination of Note Interest Rate.  
(a)    At least one (1) Business Day prior to each Cost of Funds Rate
Determination Date, the Administrative Agent shall calculate the Note Interest
Rate for the related Interest Accrual Period (in the case of the Cost of Funds
Rate as determined by the Administrative Agent in accordance with Section 8(b)
below, as applicable) and the Interest Payment Amount for the Series 2018-VF1
Notes for the upcoming Payment Date, and include a report of such amount in the
related Payment Date Report.


18



--------------------------------------------------------------------------------





(b)    On each Cost of Funds Rate Determination Date, the Administrative Agent
will calculate the Cost of Funds Rate for the succeeding Interest Accrual Period
for the Series 2018-VF1 Notes.
(c)    The establishment of the Cost of Funds Rate determined by the
Administrative Agent, and the Administrative Agent’s subsequent calculation of
the Note Interest Rate on the Series 2018-VF1 Variable Funding Notes for the
relevant Interest Accrual Period, and the Interest Payment Amount for the Series
2018-VF1 Notes, in the absence of manifest error, will be final and binding.

Section 9.    Increased Costs.
(a)    If any Regulatory Change or other requirement of any law, rule,
regulation or order applicable to a Noteholder of a Series 2018-VF1 Variable
Funding Note (a “Requirement of Law”) or any change in the interpretation or
application thereof or compliance by such Noteholder with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made or that becomes effective subsequent to the
date hereof:
(1)    shall subject such Noteholder to any tax of any kind whatsoever with
respect to its Series 2018-VF1 Variable Funding Note (excluding income taxes,
branch profits taxes, franchise taxes or similar taxes imposed on such
Noteholder as a result of any present or former connection between such
Noteholder and the United States, other than any such connection arising solely
from such Noteholder having executed, delivered or performed its obligations or
received a payment under, or enforced, this Indenture Supplement or any U.S.
federal withholding taxes imposed under Code sections 1471 through 1474 as of
the date of this Indenture Supplement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
regulations or official interpretations thereunder and any agreements entered
into under section 1471(b) of the Code) or change the basis of taxation of
payments to such Noteholder in respect thereof; or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances, or other extensions of credit by, or any other acquisition of funds
by, any office of such Noteholder which is not otherwise included in the
determination of the Note Interest Rate hereunder; or
(2)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, or credit
extended or participated by, or any other acquisition of funds by, any office of
such Noteholder which is not otherwise included in the determination of the Note
Interest Rate hereunder; or
(3)    shall have the effect of reducing the rate of return on such Noteholder’s
capital or on the capital of such Noteholder’s holding company, if any, as a
consequence of this Indenture Supplement, in the case of the Series 2018-VF1
Variable Funding Notes, the Note Purchase Agreement, or the Series 2018-VF1
Variable Funding Notes to a level below that which such Noteholder or such
Noteholder’s holding company could have achieved but for such Requirements of
Law (other than any Regulatory Change, Requirement of Law, interpretation or
application thereof, request or directive with respect to taxes) (taking into
consideration such Noteholder’s policies and the policies of such Noteholder’s
holding company with respect to capital adequacy); or
(4)    shall impose on such Noteholder or the London interbank market any other
condition, cost or expense (other than with respect to taxes) affecting this
Indenture


19



--------------------------------------------------------------------------------





Supplement, in the case of the Series 2018-VF1 Variable Funding Notes, the Note
Purchase Agreement or the Series 2018-VF1 Variable Funding Notes or any
participation therein; or
(5)    shall impose on such Noteholder any other condition;
and the result of any of the foregoing is to increase the cost to such
Noteholder, by an amount which such Noteholder deems to be material
(collectively or individually, “Increased Costs”), of continuing to hold its
Series 2018-VF1 Variable Funding Note, of maintaining its obligations with
respect thereto, or to reduce any amount due or owing hereunder in respect
thereof, or to reduce the amount of any sum received or receivable by such
Noteholder (whether of principal, interest or any other amount) or (in the case
of any change in a Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Noteholder or any Person controlling such Noteholder with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) from any Governmental or quasi-Governmental Authority
made subsequent to the date hereof) shall have the effect of reducing the rate
of return on such Noteholder’s or such controlling Person’s capital as a
consequence of its obligations as a Noteholder of a Variable Funding Note to a
level below that which such Noteholder or such controlling Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Noteholder’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Noteholder to be material, then, in any
such case, such Noteholder shall invoice the Administrator for such additional
amount or amounts as calculated by such Noteholder in good faith as will
compensate such Noteholder for such increased cost or reduced amount, and such
invoiced amount shall be payable to such Noteholder on the Payment Date
following the next Cost of Funds Rate Determination Date following such invoice,
in accordance with Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(iv) of the Base
Indenture, as applicable; provided, however, that any amount of Increased Costs
in excess of the Increased Costs Limit shall be payable to such Noteholder in
accordance with Section 4.5(a)(1)(ix) or Section 4.5(a)(2)(iv) of the Base
Indenture, as applicable.
(b)    Increased Costs payable under this Section 9 shall be payable on a
Payment Date only to the extent invoiced to the Indenture Trustee prior to the
related Cost of Funds Rate Determination Date.

Section 10.    Series Reports.
(a)    Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2018-VF1 Notes:
(i)    the Advance Ratio for each Designated Pool, and whether the Advance Ratio
for such Designated Pool exceeds 100%;
(ii)    a list of each Target Amortization Event for the Series 2018-VF1 Notes
and presenting a yes or no answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Advance Collection
Period preceding the upcoming Interim Payment Date;
(iii)    whether any Receivable, or any portion of the Receivables, attributable
to a Designated Pool, has a Collateral Value of zero by virtue of the definition
of “Collateral Value” or Section 4 of this Indenture Supplement;
(iv)    a calculation of the Net Proceeds Coverage Percentage in respect of each
of the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three), and
the arithmetic average of the three;


20



--------------------------------------------------------------------------------





(v)    the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;
(vi)    whether any Target Amortization Amount that has become due and payable
has been paid; and
(vii)    the Trigger Advance Rate for each Class.
In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by the Servicer, the Calculation Agent shall promptly, upon
written request to the Calculation Agent, provide in the Calculation Agent
Report such other financial or non-financial information, documents, records or
reports with respect to the Receivables or the condition or operations,
financial or otherwise, of the Servicer.
(b)    Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.
(c)    Limitation on Indenture Trustee Duties. The Indenture Trustee, in any of
its capacities, shall have no independent duty to verify the occurrence of any
of the events described in clause (B) of the definition of “Target Amortization
Event”.

Section 11.    Conditions Precedent Satisfied.
The Issuer hereby represents and warrants to the Noteholders of the Series
2018-VF1 Notes and the Indenture Trustee that, as of the related Issuance Date,
each of the conditions precedent set forth in the Base Indenture, including but
not limited to those conditions precedent set forth in Section 6.10(b) and
Article XII thereof, as applicable, have been satisfied or waived in accordance
with the terms thereof.

Section 12.    Representations and Warranties; Covenants.
(a)    Restatement of Representations and Warranties. The Issuer, the
Administrator, the Servicer and the Indenture Trustee hereby restate as of the
related Issuance Date, the Effective Date and each other date as is specifically
referenced in the body of such representation and warranty, all of the
representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture, and all of the representations and
warranties set forth in the Note Purchase Agreement.
(b)    In addition, each of the Administrator and the Servicer hereby make the
following representations and warranties for the benefit of the Indenture
Trustee, as of the Effective Date and as of the date of each Grant of
Receivables to the Indenture Trustee pursuant to the Base Indenture.
(i)    Ditech does not believe, nor does it have any reasonable cause to
believe, that it cannot perform each and every covenant contained in the Base
Indenture or any other Transaction Document.
(ii)    None of Ditech, the Depositor or the Issuer is in default (or, with
respect to Ditech, subject to termination as servicer) under any material
agreement, contract, instrument or indenture to which such Person is a party or
by which it or its properties is or are bound (including without limitation,
each Designated Servicing Agreement), or with respect to any order of any court,
administrative agency, arbitrator or governmental body which should reasonably
be expected to have a material adverse effect on the transactions contemplated
hereunder, and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such


21



--------------------------------------------------------------------------------





agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.
(c)    The Servicer hereby covenants and agrees that the Servicer and its
subsidiaries taken as a whole shall not make any material change in its Core
Business Activities unless permitted under the definition of “Core Business
Activities” or otherwise consented to by the Administrative Agent in writing,
such consent not to be unreasonably withheld. For purposes hereof, “Core
Business Activities” means loan origination, loan servicing and collection
activities and ancillary services directly related thereto (including, for
example, the making of servicer advances and the financing of servicer
advances), REO property management, collection of consumer receivables,
bankruptcy assistance and solution activities, and the provision of
technological support products and services related to the foregoing, any other
activities conducted as of the Effective Date and business initiatives arising
out of and related to any of the foregoing; provided, however, that the Servicer
and its subsidiaries shall be specifically permitted to make material changes to
its Core Business Activities insofar as these changes relate to originating,
acquiring, securitizing, selling and/or servicing loans or other debt
obligations, unless such change in Core Business Activities adversely affects
the Servicer’s performance of, or ability to perform its obligations under any
Transaction Document or Designated Servicing Agreement or adversely affects the
interests of the Noteholders.
(d)    Representations, Warranties and Covenants of the Securities Intermediary.
The Securities Intermediary represents and warrants that, as of the Effective
Date, the Securities Intermediary has a physical office in the United States and
is engaged in a business or other regular activity of maintaining securities
accounts. The Securities Intermediary agrees that, at such time as this
Indenture is amended, it shall notify the parties if it no longer maintains a
physical office in the United States and is no longer engaged in a business or
other regular activity of maintaining securities accounts. The Securities
Intermediary represents and warrants that the there are no other “account
agreements” (as defined in the Hague Securities Convention) with respect to the
Trust Accounts other than the Base Indenture, as supplemented by the related
Indenture Supplement (as applicable).
(e)    As permitted by Article 4 of the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities Held with an Intermediary (the “Hague
Convention”), the parties hereto designate, acknowledge and further agree that:
(i) the Securities Intermediary is an “intermediary” (as defined in Article
1(1)(c) of the Hague Convention), (ii) the Base Indenture, as supplemented by
the related Indenture Supplement with respect to any series-specific Trust
Account, is an “account agreement” (as defined in Article 1(1)(e) of the Hague
Convention) and the Base Indenture, as supplemented by the related Indenture
Supplement with respect to any series-specific Trust Account, is the only such
“account agreement” relating to the Trust Accounts, (iii) the Issuer is the
“account holder” (as defined in Article 1(1)(d) of the Hague Convention) with
respect to the Trust Accounts and (iv) the only law which is applicable to all
of the issues specified in Article 2(1) of the Hague Convention is the law of
the State of New York, which shall govern each such issue and each Trust
Account.


22



--------------------------------------------------------------------------------






Section 13.    Amendments.
(a)    Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture but subject to the provisions set forth in Sections 12.1 and 12.3 of
the Base Indenture, without the consent of the Noteholders of any Notes but with
the consent of the Issuer (evidenced by its execution of such amendment), the
Indenture Trustee, the Administrator, the Servicer, and the Administrative
Agent, upon delivery of an Issuer Tax Opinion if requested by the Administrative
Agent and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment could not have a material Adverse Effect on any Outstanding Notes and
is not reasonably expected to have a material Adverse Effect on the Noteholders
of the Notes at any time in the future (unless such Officer’s Certificate is
waived by the Administrative Agent), may amend this Indenture Supplement for any
of the following purposes: (i) to correct any mistake or typographical error or
cure any ambiguity, or to cure, correct or supplement any defective or
inconsistent provision herein or any other Transaction Document; or (ii) to
amend any other provision of this Indenture Supplement.
(b)    Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with respect to the issuance of a new Series of Notes or pursuant
to the terms and provisions of Section 12.2 of the Base Indenture may, without
the consent of the Series Required Noteholders, supplement, amend or revise any
term or provision of this Indenture Supplement.
(c)    Notwithstanding any provisions to the contrary herein or in the Base
Indenture, a Noteholder shall have the right, exercisable in its sole
discretion, to tranche its respective Series 2018-VF1 Notes into Classes
following the initial issuance of the Series 2018-VF1 Notes without the consent
of any other Noteholder or any other Person so long as such tranching does not
affect the existing payment terms or aggregate available Fundings thereunder in
respect of the initially-issued Notes or the allocation of payments and fundings
among the Noteholders; provided that if such tranching requires this Indenture
Supplement to be amended, the Series Required Noteholders, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent
hereby agree to cooperate in good faith to so amend and shall not hinder, delay
or condition their execution of any such amendment.
(d)    For the avoidance of doubt, the Issuer and the Administrator hereby
covenant that the Issuer shall not issue any future Series of Notes without
designating an entity to act as “Administrative Agent” under the related
Indenture Supplement with respect to such Series of Notes.
(e)    Notwithstanding any provisions to the contrary in the Receivables Pooling
Agreement, the Receivables Sale Agreement shall not be amended without the
consent of each Noteholder of the Series 2018-VF1 Notes.

Section 14.    Counterparts.
This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

Section 15.    Entire Agreement.
This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.


23



--------------------------------------------------------------------------------






Section 16.    Limited Recourse.
Notwithstanding any other terms of this Indenture Supplement, the Series
2018-VF1 Notes, any other Transaction Documents or otherwise, the obligations of
the Issuer under the Series 2018-VF1 Notes, this Indenture Supplement and each
other Transaction Document to which it is a party are limited recourse
obligations of the Issuer, payable solely from the Trust Estate, and following
realization of the Trust Estate and application of the proceeds thereof in
accordance with the terms of this Indenture Supplement, none of the Noteholders
of Series 2018-VF1 Notes, the Indenture Trustee or any of the other parties to
the Transaction Documents shall be entitled to take any further steps to recover
any sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. No recourse shall
be had for the payment of any amount owing in respect of the Series 2018-VF1
Notes or this Indenture Supplement or for any action or inaction of the Issuer
against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
pursuant to this Agreement payable under the Series 2018-VF1 Notes or this
Indenture Supplement. It is understood that the foregoing provisions of this
Section 16 shall not (a) prevent recourse to the Trust Estate for the sums due
or to become due under any security, instrument or agreement which is part of
the Trust Estate or (b) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Series 2018-VF1 Notes or secured by this Indenture Supplement. It is further
understood that the foregoing provisions of this Section 16 shall not limit the
right of any Person to name the Issuer as a party defendant in any proceeding or
in the exercise of any other remedy under the Series 2018-VF1 Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.
Notwithstanding any other provision of this Agreement, the parties hereto agree
that no Noteholder that is a CP Conduit shall have any obligation to pay any
amounts owing under this Agreement unless and until it has received cash
pursuant to this Agreement sufficient to pay such amounts. The parties hereto
agree that no amount owing hereunder (other than principal and interest) shall
constitute a claim (as defined in Section 101 or Title 11 of the United States
Bankruptcy Code or any similar law in another jurisdiction) against CS New York,
in its capacity as agent for the CS Purchaser Group or any CP Conduit, and
neither CS New York, in its capacity as agent for the CS Purchaser Group, nor
any CP Conduit shall be required to pay such amounts, unless it has received
cash pursuant to this Agreement sufficient to pay such amounts, and such amounts
are not necessary to pay outstanding indebtedness of CS New York or such CP
Conduit, as applicable. The provision of this paragraph shall survive the
termination of this Agreement.

Section 17.    Owner Trustee Limitation of Liability.
It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust, National
Association, not individually or personally, but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by Wilmington Trust, National
Association, but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust, National Association, be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Indenture Supplement or the other
Transaction Documents.


24



--------------------------------------------------------------------------------






Section 18.    Reduction of Maximum Combined Purchase Price.
Notwithstanding anything herein or in the Base Indenture to the contrary:
(i)    prior to the Reduction Trigger Date, the Maximum Combined Purchase Price
may be reduced at the request of Administrative Agent and with the consent of
the Administrator;
(ii)    on or after the Reduction Trigger Date, and upon the occurrence and
continuation of a Reduced Utilization Trigger Event, the Maximum Combined
Purchase Price shall be reduced to an amount equal to the product of (x) 125%
and (y) the applicable Average 3 Month Utilization (provided, that, in no event
shall such amount exceed the Initial Maximum Combined Purchase Price);
(iii)    within five (5) months following the Effective Date, Administrator may
reduce the Maximum Combined Purchase Price upon advance written notice and
mutual agreement with the Administrative Agent and in the minimum amount to be
agreed without premium or penalty; and
(iv)    following the occurrence of an Event of Default, the Maximum Combined
Purchase Price shall be reduced to zero ($0).

Section 19.    Assignment.
Notwithstanding anything to the contrary herein or in any other Transaction
Document, the Transaction Documents are not assignable by Issuer, Ditech,
Depositor or Limited Guarantor.

Section 20.    Notices.


Any communication provided for or permitted hereunder or otherwise pursuant to
the Base Indenture to the Administrative Agent shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given if
delivered by courier or mailed by first class mail, postage prepaid or overnight
courier or if transmitted by facsimile or by email and confirmed in a writing
delivered or mailed as aforesaid, to Credit Suisse First Boston Mortgage Capital
LLC, c/o Credit Suisse Securities (USA) LLC, One Madison Avenue, 9th Floor, New
York, NY 10010, Attention: Christopher Czako, email:
christopher.czako@credit-suisse.com; or such other address or facsimile number
as may hereafter be furnished by such Person to the parties hereto in writing.
The parties hereto agree that, with respect to any communication delivered under
any Transaction Document to the Receivables Seller, the Administrator, the
Depositor, the Issuer, any Administrative Agent (as defined under clause (ii) of
the definition hereof) or any Noteholder of a Series 2018-VF1 Note, a copy of
such communication shall be delivered to the Administrative Agent as well.



Section 21.    Conditions Precedent to Effectiveness of this Indenture
Supplement.


This Indenture Supplement shall become effective upon the latest to occur of the
following:
a.the execution and delivery of this Indenture Supplement by all parties hereto;
and
b.the delivery of an Issuer Tax Opinion.


25



--------------------------------------------------------------------------------






Section 22.    U.S. Credit Risk Retention.
(a)    Ditech hereby represents, warrants and covenants to Credit Suisse and
each of the Noteholders of the Series 2018-VF1 Notes, that, as of the date
hereof and as of each Seller’s Interest Measurement Date, for so long as the
Series 2018-VF1 Notes are outstanding Ditech will comply (either directly, or
indirectly through a “wholly owned affiliate” (as defined in Regulation RR), and
is the appropriate entity to comply, with all legal requirements imposed on the
“sponsor” of a “securitization transaction” in accordance with Regulation RR.


(b)    Each of the Administrator and the Issuer further covenants and agrees
that the Owner Trustee and Wells Fargo Bank, N.A., both individually and in its
capacity as Indenture Trustee and in its capacity as Securities Intermediary,
shall have no liability with respect to any determination as to the
applicability or inapplicability of the Regulation RR or the scope of the duties
and obligations of the Administrator or the Issuer thereunder. For the avoidance
of doubt, Wells Fargo Bank, N.A. shall be entitled to its other rights and
protections (including any rights to indemnification) set forth herein with
respect thereto.

Section 23.    No Petition.
Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Derivative Counterparty,
each Supplemental Credit Enhancement Provider or Liquidity Provider, as
applicable, by accepting its rights as a third party beneficiary hereunder, each
Noteholder, by accepting a Note and each Note Owner by accepting a Note or a
beneficial interest in a Note that it will not institute against any
Administrative Agent or Noteholder that is a CP Conduit or join in any
institution against any Administrative Agent or Noteholder that is a CP Conduit
of, any receivership, insolvency, bankruptcy or other similar proceedings, or
other proceedings under any United States federal or state bankruptcy or similar
law in connection with any obligations relating to the Notes, this Indenture,
any Derivative Counterparty, any Supplemental Credit Enhancement Agreement and
any Liquidity Facility, in either case, for one year and one day after the
latest maturing commercial paper note issued by the applicable CP Conduit is
paid in full. The provision of this paragraph shall survive the termination of
this Agreement.



Section 24.    Choice of Law.
THIS INDENTURE SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS INDENTURE SUPPLEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


THE LAWS OF THE STATE OF NEW YORK ARE APPLICABLE TO ALL ISSUES SPECIFIED IN
ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION, THIS SECTION 24 OF THIS
INDENTURE SUPPLEMENT AND SECTION 1.13 OF THE BASE INDENTURE MAY NOT BE AMENDED
OR MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
THE INDENTURE TRUSTEE.




26



--------------------------------------------------------------------------------





TO THE EXTENT THAT ANY TRUST ACCOUNT, OR ANY AGREEMENTS BETWEEN THE SECURITIES
INTERMEDIARY AND WELLS FARGO BANK, N.A., AS INDENTURE TRUSTEE FOR DITECH PLS
ADVANCE TRUST II ADVANCE RECEIVABLES BACKED NOTES WITH RESPECT TO ANY TRUST
ACCOUNT ARE AT ANY TIME GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK, THE PARTIES HERETO DO NOT CONSENT TO THE NEW GOVERNING LAW FOR THE
PURPOSES OF ARTICLE 7 OF THE HAGUE SECURITIES CONVENTION.


[Signature pages follow]

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.
DITECH PLS ADVANCE TRUST II, as Issuer
By: Wilmington Trust, National Association,
not in its individual capacity but solely as
Owner Trustee
 



27



--------------------------------------------------------------------------------





By:   /s/ Dorri Costello
Name: Dorri Costello
Title: Vice President
























 



[Ditech PLS Advance Trust II, Series 2018-VF1 Notes - Signature Page to
Indenture Supplement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary and not in its individual capacity
 
By: /s/ Graham M. Oglesby
Name: Graham M. Oglesby
Title: Vice President
 



[Ditech PLS Advance Trust II, Series 2018-VF1 Notes - Signature Page to
Indenture Supplement]



--------------------------------------------------------------------------------





DITECH FINANCIAL LLC,
as Administrator and as Servicer


















































By: /s/ Cheryl A. Collins
Name: Cheryl A. Collins
Title: Senior Vice President and Treasurer
 
 
 
 
 





[Ditech PLS Advance Trust II, Series 2018-VF1 Notes - Signature Page to
Indenture Supplement]



--------------------------------------------------------------------------------











CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent
By: /s/ Margaret Dellafera
Name: Margaret Dellafera
Title: Vice President















































































[Ditech PLS Advance Trust II, Series 2018-VF1 Notes - Signature Page to
Indenture Supplement]



--------------------------------------------------------------------------------






SCHEDULE 1


WIRE INSTRUCTIONS




If to the Series 2018-VF1 Reserve Account:


Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:         49308907


If to the CS Purchaser Group:


Name of Bank:            Bank of New York
ABA Number of Bank:        021000018
Name of Account:        Alpine Securitization LTD
Account Number at Bank:    8901334871


If to the Barclays Purchaser Group:


Name of Bank:            Barclays Bank PLC
ABA Number of Bank:        026-002-574
Name of Account:        Sheffield 4(2) Funding Account
Account Number at Bank:    050-791-516


If to the Sinking Fund Account:


Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:         49308906


Schedule I
LEGAL02/37757158v6